DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Applicant's election of event Ss026-2640 and SEQ ID NO:11 in the reply filed on 11 August 2020 is acknowledged.  Applicant also requested examination of a subset of other events – based on the claim amendments the selected events are:  Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2393, Ss026-2475, Ss026-2640, and Ss026-2732.  The corresponding sequences are SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13.  The above events were rejoined and examined.
Claims 1-25 as filed on 11 August 2020 were examined in an Office action mailed 20 November 2020.  Applicant responded on 22 February 2021 cancelling claims 1, 3-4, 14 and 17-18 as well as adding claims 26-31.
Claims 2, 5-13, 15-16 and 19-31 are examined herein.
This Office action contains a new rejection not necessitated by Applicant’s amendments to the claims.  Any inconvenience this may cause Applicant is regretted.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The objection to claim 20 is withdrawn in view of Applicant’s amendments to the claim.
4.	The rejection of claims 22 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for referencing transgenic turfgrass events as, e.g. "Ss026-2640,” is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 2, 5-13, 15-16, 19-21 and 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to be fully enabled (Office action 20 November 2020, pp. 5-7) is withdrawn in view of Applicant’s amendments to the claims.
6.	The rejection of claims 2, 5-7, 9-13, 16 and 19-25 under 35 U.S.C. 102(a)(1) as being anticipated by Harriman et al. is withdrawn in view of Applicant’s amendments to the claims.
7.	The double patenting rejection of claims 2, 5-7, 9-13, 16 and 19-25 over copending application no. 16/705,540 is withdrawn in view of Applicant’s amendments to the claims.
8.	The rejection of claims 2, 5-13, 16, 19-21 and 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for claiming beyond the enabled scope of the claims is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
This is a new rejection.
Claim 11 recites the limitation “said . . . vector” in lines 1-2.  This the first mention of a vector in the claim set, therefore the metes and bounds of the claim cannot be determined.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 5-12, 15-16, 19-26 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 20 November 2020 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 22 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The invention features novel turfgrass plants, St. Augustine grass, comprising insertion of constructs that provide glyphosate resistance and a GA2OX gene.  Spec., paras. 0148-53.  The SEQ ID NOs represent junction sequences.  Id., pp. 22-24.  
The specification teaches that 


Spec., para. 0136.
Also, it is well-known in the art that for a transgene insertion, the location within the genome is unpredictable.  E.g., Latham et al. (2006) J Biomed Biotechnol 2006:25376, pp 1-7, abstract.
The specification also teaches that 
The heterologous (or foreign) DNA can be characterized by the particular location in which it is incorporated into the plant genome.  The foreign DNA can be detected by identifying regions or sequences that flank the foreign DNA These flanking/junction regions or sequences are different from the introduced DNA, and are preferably DNA from the plant genome which is located either immediately upstream of and contiguous with, or immediately downstream of and contiguous with the foreign DNA.

Spec., para. 0137.
Thus the art and the specification teach that the enablement of the present invention is limited to events Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2393, Ss026-2475, Ss026-2640, and Ss026-2732, using the plants with those events, and to the full-length DNA molecules with comprising SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13.
Thus plants representing the events are essential to the claimed invention.  Therefore they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.

(a)    If a deposit is accepted under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)    If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)    a test of the viability of the biological material at the time of deposit (see 37
(v) the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
No deposit was made.
Claim 22 is included in this rejection because the only value the method has is identifying one of the non-deposited plants of the invention.


The invention still requires novel plants to practice.  The rejection is maintained as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 2, 5-12, 15-16 and 19-30 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
This is a new rejection.
The utility asserted in the specification for products comprising and methods using the polynucleotides recited in the claims is that they are present in transgenic turfgrass plants.  
The specification teaches that 
The transformation of a plant with heterologous DNA, or by back-crossing with plants obtained by such transformation, typically results in a population of transformants comprising a multitude of separate events.  Individual events from this group of events are selected based on various criteria such as expression and stability of the transgene(s) and its compatibility with optimal agronomic characteristics of the plant comprising it.  As described herein, events Ss026-1819, Ss026-1984, Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2085, Ss026-2393, Ss026-2475, Ss026-2623, Ss026-2640, Ss026-2693, Ss026-2732, and Ss026-2749 were selected based on such characteristics including glyphosate tolerance and enhanced turfgrass quality.

Spec., para. 0136.
It is well-known in the art that in a transgenic event, the location of the transgene insertion within the native genome is unpredictable.  E.g., Latham et al. (2006) J Biomed Biotechnol 2006:25376, pp 1-7, abstract.  
The specification also teaches that 
The heterologous (or foreign) DNA can be characterized by the particular location in which it is incorporated into the plant genome.  The foreign 

Spec., para. 0137.  Thus the insertion sequence uniquely characterizes each event.  Indeed, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13 appear to be free of the prior art.
Therefore both the art and the specification teach that the only value of SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13 are when they represent a full-length junction DNA in events Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2393, Ss026-2475, Ss026-2640, and Ss026-2732.
If present in such plants, the sequences are diagnostic for the plants’ insertion sequence.  Without the plants, the sequences themselves, or methods using the sequences, lack utility.  All claims which read on such plants are rejected under the enablement requirement because they have not been deposited.  In the amendment submitted on 22 February 2021, Applicant eliminated all reference to the deposits.
Given the unpredictable location of the transgene insertion, one of ordinary skill in the art cannot, without undue experimentation, reproduce a transgenic event except by using plants comprising that event.  The teachings of the specification are consistent with this understanding. 
Thus there is no a specific and substantial utility, because further research would be required to determine how to make and use the products and methods as claimed such that they may produce a specific, substantial, and credible utility.  An ordinary artisan would have to create a plant where the recited sequences represented junction sequences associated with an herbicide resistance gene.  While a turfgrass plant with herbicide resistance would have a real world value and application, additional research would be required to create such a plant.
It is thus apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to use the claimed invention given the absence of any deposited plants.
In re Fisher which dealt with an attempted patenting of ESTs.  In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005). In the case before the bar in In re Fisher, a general disclosure in the patent application was provided to support claims to a nucleic acid whose particular function is not disclosed.  Id., 76 USPQ2d 1231.  The court found that none of the utilities generally suggested for the claimed nucleic acids and compositions in the Fisher case was enough to overcome the utility requirement.  Id., 76 USPQ2d 1234.  The instant case is similar in that the specification provides merely hypothetical possibilities for uses for the claimed sequences.  The Federal Circuit ruled that such a disclosure is not sufficient to provide a specific and substantial utility to the claimed invention.
Thus, the claimed invention is not supported by a specific and substantial asserted utility.
Claims 10 and 28 represent additional issues.  For example, claim 10 reads on operably linking a promoter and expressing one of the SEQ ID NOs.  But the sequences in question are only junction sequences.
Claim 22 is included in this rejection because the only value of the method is identifying one of the non-deposited plants of the invention.
Claims 13 and 31 are not included in this rejection because they read on any progeny plant and are thus rejected under 35 USC 102.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 13 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harriman et al., US Patent Publication No. 2016/0194656 A1, published 7 July 2016.
Claims 13 and 31 are drawn to progeny plants without any requirement for any specific sequence.  The invention of Harriman et al. is directed at a turf grass (abstract) 

Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663